Exhibit 10.2

FIRST AMENDMENT TO AMENDED & RESTATED

OFFICER EMPLOYMENT AGREEMENT

This First Amendment to Amended & Restated Officer Employment Agreement (“First
Amendment”) is entered into effective March 6, 2015, by and between Callaway
Golf Company, a Delaware corporation (the “Company”) and Oliver G. Brewer III
(“Employee”).

A. The Company and Employee are parties to that certain Amended & Restated
Officer Employment Agreement entered into as of March 24, 2014 (the
“Agreement”).

B. The Company and Employee desire to amend the Agreement pursuant to
Section 10(b) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing and other consideration, the
value and sufficiency of which are acknowledged, the Company and Employee agree
as follows:

1. Term. Section 1 of the Agreement is amended to read:

“TERM. The Company hereby employs Employee and Employee hereby accepts
employment pursuant to the terms and provisions of this Agreement for the period
commencing on the Effective Date and terminating April 30, 2016, unless this
Agreement is terminated earlier as hereinafter provided. On May 1, 2016, and on
May 1 each year thereafter, the Agreement shall renew for an additional one year
term, unless the Company provides notice to the Employee that it is not renewing
the Agreement. If the Company elects not to renew the Agreement, then upon
expiration of the then current term, Employee’s status shall be one of at-will
employment. At all times during the term of this Agreement, Employee shall be
considered an employee of the Company within the meaning of all federal, state
and local laws and regulations, including, but not limited to, laws and
regulations governing unemployment insurance, workers’ compensation, industrial
accident, labor and taxes.”

2. But for the amendments contained herein, and any other written amendments
properly executed by the parties, the Agreement shall otherwise remain
unchanged.

IN WITNESS WHEREOF, the parties have executed this First Amendment effective as
of the date first set forth above.

 

EMPLOYEE COMPANY Callaway Golf Company, a Delaware corporation

/s/ Oliver G. Brewer III

By:

/s/ John F. Lundgren

Oliver G. Brewer III John F. Lundgren, Chair Compensation and Management
Succession Committee